DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 09/20/2019.
B.	Claims 1-20 remains pending. 
  
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Guttmann, Moshe (US Pub. 2018/0365556 A1), herein referred to as “Guttmann”.

As for claims 1, 8 and 15, Guttman teaches. A computer-implemented method for determining a source of activity for an interaction with a user interface (FIG. 1A is a block diagram illustrating a possible implementation of a communicating system; Fig.7, 710 obtaining information associated with external devices), comprising:

selecting one or more input devices from a plurality of available input devices coupled to the user interface (par. 119 external devices are selected from a pool of available devices that are connected to client which displays a user interface as mentioned in par. 140);

receiving respective measurements for the selected one or more input devices (par. 120 receiving measurements from the external devices which have sensors attached thereon); and

determining the source of activity based on a result received from a pre-defined regression model with one or more feature vectors (par. 92, use of vectors) generated based on the received respective measurements as its input (par. 129 and 165 dataset that the regression model uses are arranged in vectors wherein the dataset comprises of measurements from sensors collecting data from external devices; therein determination can be made when applying the collected data against the trained model to determine source of activity).

As for claims 2, 9 and 16, Guttman teaches. The computer-implemented method of claim 1, wherein for a selected input device, its corresponding measurements include respective measurements of one or more activities on the user interface interacted via the selected input device (par. 120 measurements from one or more sensors of external devices).

As for claims 3, 10 and 17, Guttman teaches. The computer-implemented method of claim 2, wherein a feature vector for the selected input device is generated with a type of the selected input device (par. 189 different types of devices),

a weight of the selected input device (par. 185 utilizing weight of input/collected data),

a weighted average probability calculated for the selected input device (par. 185 weighted average from collected data), and

a corresponding threshold for the selected input device (par. 192 meeting a threshold).

As for claims 4, 11 and 18, Guttman teaches. The computer-implemented method of claim 3, wherein the weighted average probability for the selected input device is calculated with the respective measurements of the one or more activities and based on respective weights and Gauss distributions of the one or more activities (par. 168 Bhattacharyya Distance which is known as method used to separate mixtures of normal (Gauss) distributions). 

As for claims 5, 12 and 19, Guttman teaches. The computer-implemented method of claim 1, wherein the respective feature vectors for the one or more input devices (par. 92) are inputted to the regression model until the source of activity is determined, or all the respective feature vectors have been inputted (par. 98 respective feature/attribute vectors according to hyper parameters and stopping condition can be based on the vectors/hyper parameters).

As for claims 6 and 20, Guttman teaches. The computer-implemented method of claim 1, wherein the pre-defined regression model is a logistic regression model (par. 98 use of regression model).

As for claim 7, Guttman teaches. The computer-implemented method of claim 1, wherein the pre-defined regression model is trained with a neural network (par. 98 regression model trained on neural network).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 19, 2022